 DENHOLME & MOHR INCDenholme&Mohr,IncandWilliam A FulwilerCase 19-CA-19119December 29, 1988DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn April 27, 1988, Administrative Law JudgeFredrick C Herzog issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in sup-port of the judge's decisionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Denholme& Mohr, Inc, Seattle, Washington, its officers,agents, successors, and assigns, shall take the actionset forth in the OrderiThe Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe Respondent has excepted to the judge s finding that the layoff ofcore employee Ron Holman was a violation and to Holman s inclusionin the recommended remedy and Order Although the General Counselinitially stated on the record that Holman was not a part of the case sincehe was not named in the complaint the judge determined that Holman slayoff was related to the subject matter of the complaint and more importantly that the issue of Holman s layoff was fully and fairly litigatedwithout objection from the RespondentWe agree for the following reasonsThe Board and the courts have found violations where the allegaMons were not made in the complaint as long as the matter was fully andfairly litigated at the hearing SeeAlexanders Restaurant&Lounge228NLRB 165 (1977) enfd 586 F 2d 1300 (9th Cir 1978)SouthernNewspapers255 NLRB 154 (1981) The judge correctly determined that theissue is whether evidence exists to support a finding that members of thegroup asa wholerather than employees individually were the victims ofdiscriminatory motivation Because identical conduct gave rise to all thelayoffs there is no possibility that had the Respondent been given noticeof the additional violation it might have litigated the matter differentlySeeSoule Glass Co v NLRB652 F 2d 1055 1074 (1st Cir 1981) Furthermore the Respondent does not argue surprise or show that it wasdenied due process Therefore we find the judge did not err in findingthisadditionalviolationAccordingly the Respondents exception iswithout meritMember Johansen would not include employee Ron Holman in theremedy andOrderHolman was not included in the complaint and at notime did the General Counsel move to amend the complaint to includehim During the hearing the General Counsel stated that Holman did notwish to participate in the case61Stephanie R Cottrell Esq,for the General CounselMichael J Killeen Esq (DavisWright & Jones)of SeatIleWashington, for the RespondentWilliam A Fulwiler Eqs,of SeattleWashington for theCharging PartyDECISIONSTATEMENT OF THE CASEFREDERICK C HERZOG Administrative Law JudgeThis case was heard beforeme in Seattle,Washington,on November 17 and 18, 1987 and is based on a chargefiled by William A Fulwiler (Fulwiler) an individualabout May 5, 1987,1 alleging generally that Denholme &Mohr Inc (Respondent) committed certain violations ofSection 8(a)(3) and (1) of the National Labor RelationsAct (Act) About August 17 the Regional Director forRegion 19 issued a complaint and notice of hearing allegmg violations of Section 8(a)(3) and (1) of the Act Respondent thereafter filed a timely answer to the allegations contained within the complaintAll parties appeared at the hearing through counsel orin personand were given full opportunity to participate,to introduce relevant evidence to examine and cross examinewitnesses, to argue orally, and to file briefs Basedon the record my consideration of the briefs filed bycounsel for the General Counsel and counsel for Respondent, and my observation of the demeanor of thewitnesses I makethe followingFINDINGS OF FACTIBUSINESSOF RESPONDENTThe parties agree and I find that Respondent is aState of Washington corporation with anofficeand placeof business in Seattle,Washington where it is engaged inthe business of commercial painting contracting thatduring the 12 months preceding the issuance of the complaint,a representative period,Respondent had grosssales of goods and services valued in excess of$500 000that during the same period Respondent purchased andcaused to be transferred and delivered to its facilitieswithin the State of Washington goods and materialsvalued in excess of$50,000 directly from sources outsidethe State,or from suppliers within the State which inturn obtained such goods and materials directly fromsources outside the State and that Respondent is andhas been at all times material,the an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the ActIITHE LABOR ORGANIZATIONThe partiesagree,and I find that Painters Local 300(Union)is,and at all times material hasbeen, a labor organizationwithin themeaningof Section 2(5) of the ActiAll dates shall refer to the calendar year 1987 unless stated otherwise292 NLRB No 13 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIIITHE ALLEGED UNFAIR LABOR PRACTICESA Contentions of the PartiesCounsel for the General Counsel argues that Respondent violated Section 8(a)(3) and (1) of the Act by layingoff employees WilliamAlFulwiler,GeorgeTerryMcDougall, and Raymond Wirtz on April 10 because ofthe activities of these employees in participating in astrike and engaging in picketing of Respondent duringthe course of the labor dispute between Painters Local300 among other labor organizations,and Respondentas a member of a multiemployer bargaining unit association known as Western Washington Chapter of the Painting and DecoratingContractors of AmericaRespondent admits that it laid off these three employees about April 10, together with a fourth employee,Ron Holman, but denies any discriminatory motivationin so doing It asserts instead that its actions were basedsolelyon lawful business considerationsNo other issues are advanced by the partiesB The Facts1The backgroundRespondent operates in the Seattle, Washington area asa small painting subcontractor in the building and construction industry It generally maintainsa work force ofapproximately 8 to 12 painters and utilitymen occasionally dipping to a lowof 5 to6 total employees and sometimes going as high as17 totalemployees In nearly twodecades of existence it has earned an outstanding reputation for highqualityworkIt istotally owned by twomen each with a 50 percentshare-Gary0 Mohr itspresidentand Alex Denholme In general Denholmefunctions as field superintendent and Mohr tends to Respondent s administrative functionsTheyare assisted bytwo lower level managers-Ervin Erv Bistodeau fieldsupervisor and MarvinMarv Pearson,manager Denholme and Bistodeau are former longtime members ofthe Union Due to Respondents small size occasionallyDenholme, Pearson and Bistodeau themselves, performwork in the fieldFor some years Respondent has been a member of andsignatory to theWesternWashingtonChapter of thePainting and Decorating Contractors of America a multiemployer bargaining association that has had successivecollective bargainingagreementswithamong otherlabor organizations the UnionCounsel forthe GeneralCounsel concedes that Respondent has never been thesubject of previous unfair labor practice charges andthat in the instant case there is no independent evidenceof violations of Section 8(a)(1) of the Act that might bedemonstrative of animus toward the UnionOver the years Respondent developed a practice of retamingon its payroll certaincore employeesevenduring periods when there was little work,due to theseasonal natureof thebusiness or transient inability tosecure bidsOther employees were hired and laid offpursuant to contractual provisions of Respondents collective bargaining agreementwhich contains a hiringhall clauseCore employees while theoretically subjectto such provisions,were in practice kept busy doingvarious types of work that Respondent was apparentlyable to in effect, save up for just such slack periods Employees came to be included in the group known as coreemployees by virtue of excellence and dependability intheirwork and length of tenure with Respondent Thethree employees named in the charge and complaint, aswell as Ron Holman, constituted Respondents core employees at all times relevant,with tenure ranging from 5to 12 years each Indeed, the quality of workmanship exhibited by each of these men was thought so high by Respondent that it paid them premium wages, in addition tokeeping them continually employed during slack periodsWhile none of the core employees was thought to be asupervisorwithin the meaning of the Act, Respondentnonetheless considered them sufficiently experienced andresponsible that it expected them to run jobs and toprovide direction and instruction for less senior or experienced employees Based on their status, Respondenthere concedes that each of its four core employees wereexcellent workers and that none had ever been subjectedto discipline for any reason relating to job performanceprior to the occurrences set out belowApproximately two thirds of Respondents businesswas obtained from two clients Aldrich & Associates andPugetWestwith each contributing roughly equallyFurther in figuring Respondents cost, Respondent considered that approximately 50 percent of its cost on exteriorwork came from the cost of labor, while on interiorwork the percentage ran between 50 and 75 percent2The strike and protected activitiesThe relevant collective bargaining agreement betweenthe businesses that had become members and authorizedtheWesternWashington Chapter of the Painting andDecorating Contractors of America and various localunions and a district council of the Brotherhood ofPainters & Allied Trades had a term from July 1 1983toMay 31 1986 The Union was among those represented by Brotherhood of Painters & Allied Trades in negotiations for a new contract However piior to agreemerton and execution of a new collective bargaining agreement an economic strike was called by the Union andother labor organizationsRespondent was among thestruck employersThe credible undenied testimony of several employeeswas to the effect that at the time of the strike Respondent was in serious need of workers because it had sex erallargeprojects underway at thetimethat it offered thefour core employeesback doorwork during thecourse of the strike and that they uniformly declinedsuch offers of back door work In the course of thisstrike during June and early July 1986 Respondent waspicketed by the Union for only a portion of 1 day It isundisputed that Respondents officials were aware thatthe picketing on behalf of the Union was carried out bythe four core employees and the credible undenied testimony shows that while the picketingwas going on, abusiness agent for the Union informed Denholme thatthe four core employees would be put to work for newemployersbeginningthe following week DENHOLME & MOHR INCThe following day, a Saturday in July 1986, Denholme, accompanied by Pearson, met the four core employees, apparently by accident at a fast food restaurantThere they had a conversation lasting approximately 20to 30 minutes In the course of this conversation Denholme was advised by the core employees that they hadobtained employment with other employers commencingthe following Monday According to the credited testimony of Fulwiler, Denholme became visibly agitatedand repeatedly assured the four core employees that hewould energetically press his partner,Mohr,to sign aninterim agreement with the Union,so that Respondentwould not be deprived of the services of its four coreemployees by virtue of their having taken new jobsIn fact,Respondent executed such an interim agreement with the Union later thatsamedayAn agent ofthe Union advised the four core employees of this occurrence and instructed them to report back to work forRespondent on the following Monday3Poststrike conductThey did so However, according to the testimony ofall those who were asked about the subject, there was achange in the work atmosphere The three core employeeswho testified described a situation in which theywere treated coldly and in which their actions weremore closely scrutinized than they had experienced previously, a marked departure from the open friendlyalmost familial relationship that had obtained for severalyearsRespondents witnesses on the other hand, wouldhave it that it was not management that became cold anddistant, but rather the core employees, and, further, thatthe core employees exhibited signs of sullen and begrudging attitudes toward their work (However, I mustconclude that managements observations in this respecthave reference to a much later period of time, inasmuchasRespondent at trial sought to tie this change in thefour core employees behavior to dissatisfaction with thenew collective bargaining agreement eventually reachedbetween the parties that collective bargaining agreement was not entered into until late March) On execution of the collective bargaining agreement Mohr had ameeting with the four core employees explained its provisions to them and gave them a general pep talkThe three core employees2 who testifiedin general,denied the behaviour attributed to them and claimedthatwhile they were not happy with the wage andother concessions forced on them by the new collectivebargaining agreement they nevertheless continued towork with the same pride and professionalism previouslyexhibited4 The events of April 9This state of affairs continued until April 9On thatdate,Gerald Aldrich," owner of one of the two most important customers of Respondent, received a call from aman namedPeters,who was associated with or theowner of a custom cabinetry subcontractor At the time2 Each of the three seemed generally credible in testimonial demeanor3Aldrich was generally credible while testifying63Aldrich had some 30 to 50 projects in progress, and usedRespondent on some 75 to 80 percent of them, includingprojects at the Kingdome, the Nordstrom Tower, and1700 Medical Suite According to Aldrich, Peters reported to him that he had almost had a fight with an employeeofRespondentnamedTerry (evidentlyTerryMcDougall)Aldrich obtained bnef confirmation ofPetersassertion from his own project superintendent,and then, himself, went to the project and observedMcDougall,as he put it,acting and commenting in anunbecoming manner According to Aldrich McDougallseemed to be full of aggravation Still later that day Aldrich was in the Nordstrom Tower and spoke to Al Fulwiler,with whom he had what he termed a friendly,polite conversationHowever he stated that Fulwilertold him that he was thinking of becoming a truckdriverAldrich testified that he sensed frustration in Fulwilerand that Fulwiler was not a happy employee for Respondent Thus Aldrich then returned to his office andtelephonedMohr complaining about the near fisticuffsand attitude problemsAldrich admitted that the workthat he had seen was excellent but demanded that Mohrlook into the problem and make sure that it did notimpact upon his jobs Aldrich stated that he has sincelearned of the layoffs of all four core employees, although his complaints related to only two such men Hehas noted no problems since that timeMohr, feeling that his business relationship with Aldrichwas endangered,4 sat down and discussed thematter of the core employees tenure with Denholme andPearson Additionally, that same day, he contacted Bistodeau and discussed the matter with him According toMohr, it was he who actually made the decision to layoff the four core employees he reached this decisionduring the course of his discussions with Denholme,Pearson, and Bistodeau on April 9 55Factors in Mohr s decision to lay off the coreemployeesMohr listed the factors that went into his decisionmakingprocess as follows1Aldrich s complaints set out above 62A customer complaint received from the owner ofBentson Construction Company regarding some workdone by Respondent at Issaquah Courthouse, in whichFulwiler had in the fall of 1986 installedsomefabric onapproximately a dozen panels which later required reworking at a total cost of approximately 24 man hours4Mohr recalled another complaint from Aldrich evidently forgottenby Aldrich This incident concernedan allegationthat one of Aldrich sown foremen had asked one of Mohr s employees for a pencil and received onlyverbal abuse in return5Denholme testified that the four core employees were laid off because of their bad attitude and acknowledged that he participated in thedecisionto lay them off6On two occasions during his testimonyMohr stated that it was Aldrich s complaints coming asthey did fromone of Respondents mostimportant customers and implying the prospect of lost business whichwere the most important factor in his decision making process As will beseen at another point in his testimony he emphatically claimed that itwas another factor that was the most important 64DECISIONSOF THE NATIONALLABOR RELATIONS BOARDdue to the fact that the fabric developed bubbles after ithad dried '3Complaints from another subcontractor namedStelte8 addressed to Pearson and Denholme and, evidently, indirectly as well to Aldrich regarding allegedharassment of Stelte s employees, failure to work hard,and fears that the slow work pace of core employeeswould result in an unjustifiably high bill 94A customer complaint from Cindy Meagher, concerning a bill on a job performed by Wirtz andHolman 105A telephone call from a project manager at theNordstrom Tower about spilled paint on a rug 116On one occasion Fulwiler, working with Pearson,was installing a piece of bulletproof glass on a job for theDiebold Security CompanyWhile Pearson was temporanly absent from the job, Fulwiler attempted to installthe glass by himself In the process the glass broke 127Harassment of Pearson 13 by the core employees 148Harassment of Bistodeau 15 by the core employees 169The core employees alleged dislike of Denholmeand their indulgences in a bash Alex (Denholme) syndrome 177Mohr acknowledged that at the time of this occurrence he had notheld Fulwiler to be at fault and that accidents such as this occur fromtime to time8 Stelte s credibilitywas diminished by an apparent bias against thecore employeeseNeither Pearson nor Denholme ever saw fit to intervene instruct ordiscipline any of the core employees regarding this alleged harassment orslow work Further inquiry concerning the feared overbilling demonstrated it to be insubstantial10Mohr acknowledged that he did not fault the employees on thismatter and that his checking into the matter at the time of its occurrenceled him to believe that the employees were not at fault despite the factthat he chose to make an adjustment in the bill for the sake of good customer relations11Wirtz failed to notice while working on this job that his paint canhad a hole in it and that it dnpped paint on the carpeting wherever hewentMohr acknowledged that he had no reason to believe that Wirtzerror in this regard was deliberate and that the repair cost of approximately $5000 was paid by insurance12 The breakage of this glass cost approximately $250 to $300 Mohronce again stated that when it occurred he did not hold Fulwiler responsible for it and put it down as one of those accidents that do occur fromtime to time and that it was not done deliberately Pearson never disciplined nor remonstrated with Fulwiler for his actions in this respect13 Neither Pearson nor Chester McKelvey was a credible witness forRespondent Both seemed eager to magnify the list of errors and omissions of the four core employees to the point that I concluded that theircredibility was damaged by bias14 Pearson was evidently a new supervisor and one who had notworked his way up through the ranks but had instead come from collegeto work for Respondent Pearson and Bistodeau and others believed thathe was resented by the core employees and that he was harassed by thecore employeesWhatever the truth of the matter is it is acknowledgedthat neither Pearson nor any other supervisor ever rebuked the core employees or instructed them to perform in any fashion other than as theywere performing with respect to Pearsonis Bistodeau was a generally credible witness18 Similarly it is asserted that Bistodeau was resented by the four coreemployees and that they hassled him by such tactics asasking him unnecessary questionsAgain it is undisputed that neither Bistodeau norany other supervisor of Respondent ever rebuked instructed or disciplined the core employees regarding this alleged harassment17 Itisasserted that employees did not like Denholme and even demonstrated their dislike by gossiping about him when he was not presentin the presence of other managers and even in the presence of employeesand managers of other corporations Once more however there is no10Giving Pearson a tough time on the 1700 Building project, with the result that its tight scheduling required the personal intervention of Denholme, who cameand worked on the job himself 1811Some oversprayed paint requiring recaulking on ajob at the Boeing Flight Museum project 1912Mohr s inability to accept a bad attitude or poorqualitywork, illustrative of such an attitude, accordingtoMohr, was an incident at the Kingdome on April 9While working there, Pearson asked McDougall whereto find some paint Instead of cooperating and finding it,McDougall responded,We used to care but now wedon t care anymoreAccording to Mohr, Bistodeauconfirmed to him that similar negative remarks had beenmade by the core employees at the Kingdome in preceding weeks Indeed, Bistodeau informed Mohr that an employee named Tony had once approached him apparently secretively to assure him that Tony was not part ofthe slowdownAccording to Mohr he asked Bistodeau whether he was sure of the facts and Bistodeau assured him that he was 206Denholme s input into the decision to lay offDenholme s21 recital of reasons for the layoff was notso extensive as Mohr s As noted earlier he stated thatthey were laid off because of their bad attitude Specifically,he mentioned the overspray and poor caulkingdone at the 1700 Building project 22 However, in addition to the list compiled by Mohr, Denholme added anincident in which Fulwiler allegedly allowed painting toproceed with the wrong color on the project done forBoeingFurther inquiry led Denholme to admit thattherewas no evidence that Fulwiler had deliberatelyconcealed any knowledge of the color change made bythe architect on the job or even that Fulwiler knew thearchitect had made the change 23 Denholme reportedevidence of any effort made by any official of Respondent over themonths that such conduct was allegedly occurnng to do anything towarn discipline correct or instruct the offending employees18 Once again there is no evidence of any managenal intervention withthe offending employees19 Once again there is no evidence of any discipline or any warningthereof being imposed on any of the employees in this connection MoreoverMohr acknowledged that there was no direct evidence that thefour core employees bore responsibility for this other than his feelingthat they should have known and exercised judgment to prevent its occurrence and that they should have taken it on themselves to direct thework of a new classification of worker known as a utilityman20 Mohr testified vehemently that it was this problem with attitudewhich formed the most important factor in the decision to lay off thefour core employees seemingly at variance with his earlier testimonyconcerning the importance attached to the complaint he had receivedfrom AldrichThe fullidentity of the workman named Tony was neverdisclosed and there is no evidence in the record that in fact a slowdown had actually occurred or if so how Bistodeau or others reachedsuch a determination Further there is no evidence in the record of anyattempt made by any management official to rebuke instruct disciplineor counsel any employee concerning an alleged slowdown21 Denholme was a generally credible witness22 Significantly it turned out that this job was completed before thestrike ever began long before the new collective bargaining agreementwas executed which required concessions from the four core employeesand others23 Regarding another incident mentioned by Mohr concerning thetroublewith the other subcontractors (probably Stelte) employees byContinued DENHOLME & MOHR INC65having taken Fulwiler aside for a talk on one occasionand that the employees shaped up after that He alsotestified that on another occasion his talk to Fulwiler ledFulwiler to threaten to quit Finally, he stated that hehad talked to Holman at the Boeing Flight MuseumprojectOtherwise all Respondents owners and supervisorswere unanimous in their admission that they hadnever disciplined nor warned any of the four core employees concerning their job performance or conduct onthe job, and that they had never instructed them to perform their jobs differently than they were doing 24Similarly, none of the four core employees was evereven asked by any supervisor or manager for his versionof any of these incidents recited above, or whether anyof them was true Mohr excused this failure at trial bytestifying that matters had already deteriorated past thatpoint, and that he had already held several informalmeetings with them 25 Mohr went on to explain it washis opinion on April 9 that placing the affected employees on probation, while warning them, would have beena futility, notwithstanding their good record as employees in the years preceding7The layoffsThe next morning, April 10, Mohr and Denholme sentfor the four core employees to be brought in from thejobs they were working on They arrived, in pairs andwere told that they were laid off for a cooling offperiodThough one asked the reason for the layoff, Respondent s owners refused to provide them any reasonother than bitternessand the need for a cooling offperiod 268Melody McDougall s version of her conversationwith MohrAbout a week or two later Melody McDougall, thewife of George TerryMcDougall telephoned MohrShe did so at the insistence of Fulwiler and over the objection of her husband She testified that she did so because of Fulwiler's expression of concern that Mohrmight be giving him poor references and that such references would impede him in his efforts to secure new employmentWhatever the reason, however it is undisputed that she did in fact call Mohr and talk to him Indoing so, she falsely stated to Mohr that she was callingfrom the personnel department of a fictitious paintingcompany where Fulwiler had applied for work Shewent on to explain that she was checking references andwanted to find out from Mohr about Fulwilerone or more of the four core employees Denholme admitted that theproblem was that a cabinet guy was giving them the four core employeesa bad time24 Indeed at one point Denholme testified lamely in excuse of management s failure that he had heard reports of peer pressure from otheremployees directed toward the four core employees that they stop theirgriping and whining25 No evidence concerning the dates locations attendees or subjectmatters of any such informal meetings was ever offered26 In its brief Respondent attaches significance to the fact that onlyone such employee expressed anger a viewpoint I cannot understand orshareAccording to Melody McDougall, Mohr told her thatFulwiler had been a longtime employee of his, and thatFulwiler was a good painter, this caused her, so she testifled to inquire of Mohr why Fulwiler had been laid offif he was so good She testified that Mohr then explainedto her that he had laid off several people because theywere loyal to the Union 27 Then, in response to her inquiry about whether her fictitious company would haveany problems in light of the fact that it was a unionshop,Mohr allegedly told her that the men were notgoing to be a problem but were used to a different styleand that there was bitterness that caused him to lay themen off for a cooling off' period9Mohr s version of his conversation with MelodyMcDougallMohr's version of this conversation contains many similarities, but also, of course substantial contradictionswith that advanced by Melody McDougall He confirmed the fact that he had received a telephone callfrom her, and the general substance of their conversation Indeed, he confirmed that he told her that Fulwilerwas a good man and that he had confirmed to MelodyMcDougall that her employer would encounter no problem with Fulwiler working in a union shop However,Mohr was emphatic in his denial that his motive behindthe layoffs was because of the core employees union activitiesor that he ever so stated to Melody McDougallSimilarly he denied that he ever mentioned bitternessor a cooling off period to her in this conversation 28noted though that Mohr wavered when questioned further about whether he said anything to Melody McDougall concerning the concept of loyaltywhether to theUnion or otherwise Explaining, he contended that hebecame suspicious during the course of this conversationabout its bona fides and therefore chose to be evasive inresponse to her questions, saying very little except forvague generalities In fact he testified that at one pointhis suspicions became so strong that all he said wasWedid have a problemMohr also equivocated while testafying concerning just when during the phone call he hadbecome suspiciousThese matters are of some importance, because theywere illustrative of disparities between Mohr s testimonyat trial and his pretrial affidavit, furnished to the Boardby Mohr s counsel as well as internally within his testimony at trialFor example while testifying on direct, Mohr statedthat Fulwiler was a good painter when he put his mindto it but that Fulwiler did not always put his mind to itand that they had had some disagreements and differentpoints of view Later as noted above, he stated that27Melody McDougall recited her recollection of this phone conversation five separate times in her testimony though she was never askedabout it on cross examination or on recross examination On occasionsshe recalled Mohr stating that the men had been laid off because theyhad been loyal union men on other occasions she recalled Mohr statingsimply that he laid them off and then immediately following with the explanation that they were loyal union men28 Respondent argues that Melody McDougall has apparently overheard such terms used in connection with preparation for this case andinserted them into her testimony in an effort to enhance it 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhaving become suspicious, he did not want to get intosuch details so he dust told Melody McDougall that Respondent did have a problem However, further cross exanimationcaused him to testify that he could not remember whether it was he who asked Melody McDougall oritwas she who told him that she worked for a unionshopThus, therewere two instances demonstratedduring his testimony that he did tell Melody McDougallabout a problem or problems, disagreements and different points of view Yet,in hisaffidavit provided prior totrial by his counsel, he had stated flatly that In neithercase was there anymentionof problems with the employees, nor were anyreasons givenfor their layoffsWhen confronted with the affidavit during trialMohrappeared to confirm the accuracy of the affidavit overhis testimony at trial, saying that if some matter had notbeen mentioned in the affidavit then he did not actuallysay itThis latter assertion points to another conflict withinhis testimony,inasmuch as it seems clearthat the affidavit contained no reference to his asserted statement toMelody McDougall that Fulwiler was a good painterwhen he put his mind to it but that he did not alwaysput his mind to itMelody McDougall is, in my opinion, an interestedwitness, in view of her relationship to a party who couldpossibly benefit financially from the outcome of this caseShe claimed in her testimony that when she made thetelephone call, she had no such interest because her husband was then declining to join Fulwilerin pressing anunfair labor practice charge, or even in his effort to findoutwhat sort of recommendation was being given byMohr Finally it is claimed, and based on my observation I tend to agree that Melody McDougall lacks thesophistication to fully appreciate the significance of theremark that she attributed to MohrWhile testifyingMelody McDougall was somewhat halting and, as I havenoted, she gave slightly differing versions of the conversationwhen repeatedly compelled to work her waythrough it29 Inview of this, and in consideration of herobvious interest in the outcome of the case I wasinitially skeptical of her testimony Indeed I caused her to gothrough the story several timesin aneffort to see whether she would accept an apparent invitation to magnify orembellish on it She did not and to the contrary eventually impressed me as a sincere witness attempting to doher best to tell the truth as she recalled it Accordingly Ihave concluded that I have no reason based on her demeanor or any internal inconsistency within her testimony to discredit herMohr s testimony on the same subject matter impressed me in the opposite fashion AlthoughIwas initially favorably impressed with his testimony and his demeanor, I eventually formed the opinion that he was nota trustworthy witness In addition to the inconsistenciesmentioned above, it became apparent during the courseof his testimony that he would gladly enlarge magnifyand embellish any fault brought to his attention in thework of any of the employees involved notwithstandinghis failure to check on the accuracy of such reports oreven to provide an opportunity for the affected employees to rebut them, notwithstanding their previous superior recordsAccordingly, I have determined to credit the testimony of Melody McDougall over that of Mohr in any areaof conflict I do so as set forth above, based not only onthe relative consistencies of their testimony, but also oncomparing their testimonial demeanorC Analysisand Conclusions1The prima facie caseInNLRB v TransportationManagement Corp 462US 393 (1983) the Supreme Court affirmed the testenunciated by the Board inWright Line,251 NLRB 1083(1980), enfd 662 F 2d 899 (1st Cir 1981), cert denied455 U S 989 (1982), for determining whether an employee was discharged because of the exercise of Section 7rightsUnderWright Linecounsel for the General Counsel under Section 10(c) of the Act has the burden of establishing a prima facie case that the employees protected conduct was a substantial motivating factor in the employees discharge or other adverse actions taken by theemployer But once counsel for the General Counsel hassatisfied this burden an employer may still avoid liabilityunder the Act by proving by a preponderance of the evidence an affirmative defense that it would have taken thesameaction even if the unlawful motivation had not existedIn this case the evidence is undisputed that the fourcore employees participated during the summer of 1986inaneconomic strike against Respondent and thatduring a portion of 1 day the same employees were theonly employees of Respondent to engage in picketing ofRespondent I accept counsel for the General Counsel sargument that such conduct was contrary to Respondent sfinancial interests at the time andwhen combinedwith the Respondents knowledge of their intent tosecure employment elsewhere led to Respondents capitulation in signing aninterim agreement with the UnionHowever in light of the fact that there is no evidenceof independent unfair labor practices and the fact thatRespondent had no history of unfair labor practices orany proclivity to violate the Act in disregard of therights afforded to employees under the Act, I would normally be more than a little hesitant in concluding thatsuch employee activity had been shown to be a motivating factor in the discharge of the employees 30 For29I would find no substantial difference in the legal effect flowingfrom either of the two versions supplied by her One supplies a verydirect statement of motivationwhile the other has such an immediatelinkage between the fact of the layoffs and Mohr s statement concerningthe loyalties of the four core employees that the only reasonable interpretation is that the two statements were linked in Mohr s mind and that thelatterwas intended by Mohr to be explanatory of the formersoWhile the term layoff was used through the course of this trial itseems to meand Iso find that these were in fact discharges Denholmeadmitted that the penoa of time contemplated for the layoff to last wasapproximately a year or two and both Denholme and Mohr admittedthat at the time of the so called layoffs they had no current intention ofever reemploying any of the four core employees As a consequence Ideem each of the four to have been discharged DENHOLME & MOHR INCwhile it seems clear and obvious that such activities bythe four core employees constituted protected concertedunion activities, squarely within the meaning of Section 7of the Act, they are just as clearly quite remote in timefrom the actions taken by Respondent against themAnd had it not been for Melody McDougall s creditedtestimony concerning Mohr's express statement regarding his motivation for the layoffs, there would be nodirect evidence of either animus or unlawful motivationon the part of Respondent in taking such action Nonetheless, in view of the fact that I have credited MelodyMcDougall s testimony over that of Mohr, it is apparentthat counsel for the General Counsel has established astrong prima facie case I so find and conclude2Respondents defenseHowever, it is also true that Respondent did possesssome reasons to discipline its four core employees Thecatalyst for action among these, in my opinion, was thecomplaint received from a substantial and valued customer Aldrich In examining the information supplied toRespondent by Aldrich, it must be noted that much ofwhat Aldrich said was vague, attributed to only two ofthe four employees and seemingly susceptible to remedyby discipline of a lesser nature, such as a warning or instructionIam highly dubious moreover about the testimonyconcerning the extent to which Respondentin factwasimpelled to action by the remainder of the laundry listof reasons advanced by either Mohr or Denholme forthe decision to lay off or discharge the four core employeesAfter all, many of those alleged offenses wereadmitted by Respondent to have been mere mistakes, ofthe type experienced from time to time in running apainting businessOthers were quite stale and remote intime Still others were based on vague and generalizedcomplaintsOthers were shown by Mohr s own testimony to have been given little weight at the time they occurred or to have been condoned And all have beenshown to have been countenanced to one degree or another by all of Respondents supervisors and managers,in the sense that no employee was ever rebuked, warned,or even instructed to change his ways except in the veryfew instances testified to by DenholmeI am mindful that an employer need not act with perfect consistency or justice in administering its businessand that I am not free to substitute my own for valideven if seemingly harsh business judgmentsNLRB vWaterman Steamship Corp,309 U S 206 218-219 (1940)For as has been frequently pointed out,31 managementmay discharge for good reason a bad reason, or noreason at allGreat Plains Beef Co,241NLRB 948(1979)And my subjective impression of what I mayhave done were I in Respondents business position maynot be interposed between the manager and those whoaremanagedSuper Tire Stores,236 NLRB 877 fn 1(1978)Although the discipline may seem extreme, itdoes not necessarily follow that the ascribed reasons for31At least until the recent successes of plaintiff's in actions for damages in employment at will cases67discharge are falseJ Ray McDermott &Co, 233 NLRB946, 952 (1977)However, that valid grounds may exist for terminatingan employee is not dispositive of whether that terminationwas unlawfulNLRB v Texas Independent Oil Co232 F 2d 447, 450 (9th Cir 1956) For a violation of theAct is established when, despite the existence of a validreason or reasons for discharge the evidence shows thatthe employer has resorted to such reason or reasons asthe basis for building a case against an employee due tohis union activitiesUnited Aircraft Corp vNLRB 440F 2d 85, 92 (2d Cir 1971), or as a result of a campaignof watchful waiting forunion enthusiasts to give theslightest reason or pretext to get rid of them becauseof their union activitiesNLRB v Lipman Bros Inc,355 F 2d 15 21 (1st Cir 1966) Management cannot discharge where the real motivating factor is discriminatory, for that is what Section 8(a)(3) of the Act forbidsBlue Bell Inc,238 NLRB 555 (1978)Here, Respondents failure to investigate the allegedmisconduct of its employees fully and fairly or even toprovide them with an opportunity to rebut the accusationsmade against them, suggests the presence of discriminatorymotivationTama Meat Packing Corp,230NLRB 116 129 (1977), and cases cited therein This isparticularly true when one recalls that the four core employees were summarily laid off (i e discharged) withtreatment quite disparate from that afforded the mysterious employee who was counseled by Denholme about autilityman whose poor workmanship required a job to beredoneThe utilityman was a short term employee yetwas accorded an opportunity to correct any perceiveddeficiencies brought to his attention, unlike the four coreemployees Such disparate treatment has been long heldindicative of unlawful motive in terminationsQuality InnAlbany283 NLRB 1146 (1987)An employers failure, as here to conduct an even rudimentary investigation and its failure to permit an accused employee to respond to charges of misconductmay be validly deemed an indication of unlawful motivationK & M Electronics283 NLRB 279 (1987) This conclusion seems doubly reasonable where seasoned and superior employees, such as the four core employees weresummarily laid off (i e discharged) thereby apparentlycausingRespondent to face the prospect of replacingthem with someone unseasoned, for such action apparently flies in the face of Respondents own financial wellbeingCompareNLRB v Davidson Rubber Co305 F 2d166169 (1st Cir 1962)NLRB v Stage EmployeesIATSE Local 776303 F 2d 513, 519 (9th Cir 1962), certdenied 371 U S 826 (1962)Finallythe convenience with which an employermay as here disguise an unlawful motivation by referring to an employees bad attitude has long been recognizedMarion Steel Co278 NLRB 897 (1986)Thus based on the foregoing it seems evident thatthere are many serious questions raised and suspicions remaining based not only on the General Counsels primafacie case, but also arising out of much of the evidencepresented by Respondent itself Accordingly I concludethat Respondent's evidence that good cause existed is un 68DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDreliableand is certainly insufficient to overcome theprima facie case of counsel for the General Counsel bydemonstrating that Respondent would have taken thesameaction even if the unlawful motivation had not existed13 SummaryI regard the credited testimony of Melody McDougallas direct evidence of both animus and motivation on thepart of Respondent in laying off its four core employeeson April 10 not merely permitting but requiring, thatsuch conduct be found violative of Section 8(a)(3) and(1) of the Act For, by that testimony Respondent isshown to have directly admitted that it did preciselywhat Section 8(a)(3) of the Act forbids, i e , discriminating againstemployees because they were loyal unionmen,who had demonstrated their loyalty to the Uniononly months before by engaging in a strike and picketing,which caused Respondent much economic discomfitureAccordingly I find and conclude that each of thefour core employees was discharged in violation of Section 8(a)(3) and (1) of the Act, and that such conduct requires an appropriate remedyTHE REMEDYWhile I have found that all four of the core employeesof Respondent were, in fact discharged it is also truethat only three of them are alleged in the complaintFurther during the course of the trial and in the briefs ofthe parties allusion was made to the fact that one suchcore employee Holman chose not to participate in thiscaseFurther, counsel for the General Counsel has notrequested a remedy with respect to HolmanNevertheless the issue before me is not whether thereis independent evidence of illegal motivation in the layoffs or discharges of each separate employee Insteadthe sole issue is whether evidenceexiststo support afinding that the group as a whole rather than individuallywere the victims of discriminatory motivation The,,vidence satisfies the latter testThus in my opinion theevidence requires a finding that all the layoffs were discriminatorily and unlawfully motivatedItmay possibly be that Holman will decline to participate in any remedy ordered by me or the Board Certainly there is nothing to prevent him from doing soNevertheless, in circumstances where an issue related tothe subject matter of the complaint is fully litigated without objection I regard myself as expected by the Boardto pass on it, even though it was not alleged in the complaintSee generallyGranada Mills143 NLRB 957, 958fn 1 (1963)Monroe Feed Store,112 NLRB 1336 (1955)Jones Plastic & Engineering Corp,186 NLRB 947 fn 3(1970)Murcel Mfg Corp231NLRB 623 fn 5 (1977)Gatliff Business Products,276 NLRB 543 fn 2 (1985)Having found that WilliamAlFulwiler,GeorgeTerryMcDougall, Raymond Wirtz and Ron Holmanwere unlawfully discharged, it shall be ordered that theybe offered immediate reinstatement to their former posttons displacing, if necessary any replacement or, if notavailable to a substantially equivalent positionwithoutloss of seniority or other privileges It shall be further orderd that the employees be made whole for lost earnrags resulting from the discrimination against them bypaying to each of thema sumof money equal to thateach would have earned from the date of discharge tothe date of a bona fide offer of reinstatementless interimearningsduring that period Backpay shall be computedin the manner prescribed by F WWoolworth Co90NLRB 289 (1950) with interest to be computed in themanner prescribed inNew Horizons for the Retarded32 Itshall be further ordered that the Respondent expungefrom its records any references to the discharges mentoned above and that it provide to each employeenamed above written notice of such expunction, andinform each such employee that the Respondents unlawful conduct will not be used as a basis for further personnel actionsagainst him 33CONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2) (6) and (7) of theAct2The Union is a labor organization within the meanmg of Section 2(5) of the Act3Respondent violated Section 8(a)(3) and (1) of theAct by discharging employees WilliamAlFulwiler,GeorgeTerryMcDougall, Raymond Wirtz, and RonHolman on or about April 10 1987, because they had engaged in union activities protected by the Act4The above unfair labor practices have an effect oncommerce as defined in the ActOn these findings of fact34 and conclusions of law andon the entire record I issue the following recommended35ORDERThe RespondentDenholme & Mohr Inc SeattleWashington, its officers, agents successors and assignsshallICease and desist from(a)Laying off discharging, or otherwise discriminating againstemployees with respect to their employmentin order to discourage their membership in or supportfor the Union32 In accordance with the decision inNew Horizons for the Retarded283 NLRB 1173 (1987) interest on and after January 1 1987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in 1987 amendmentto the 26 U S C § 662133 SeeSterling Sugars261 NLRB 472 (1982)34 Both counsel for the Respondent and counsel for the General Counset have filed written motions to correct the transcript in certain respectsHaving examined the respective motions and the transcript of this proceeding I find that each motion should be granted In doing so however I do not wish to leave the impression that the transcript of these proceedings is accurate in all other respects To the contrary it is repletewith other inaccuracies However despite these numerous errors I deemitadequate to form the basis for a decision of this case because its meaningmay be correctly surmised by reading such errors in total context35 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes DENHOLME & MOHR INC(b) In any like or related manner interfering with restraining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Consistentwith the terms and provisions of theremedy section of this decision, offer to WilliamAlFulwilerGeorgeTerryMcDougall Raymond Wirtzand Ron Holman immediate, full and unconditional reinstatement to their jobs in its Seattle, Washington facilityor if those jobs no longer exist to a substantially equivalent position in its Seattle,Washington facility withoutprejudice to their seniority or any other rights or privileges previously enjoyed, and make them whole for anyloss of earnings or other benefits that they suffered as aresult of the discrimination practiced against them andremove from its files any references to unlawful layoffsand discharges of each of them and notify each of them,inwriting, that it has done so, and that it will not usethose like or related unlawful actions against them inanyway(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all payroll records, social security payment records timecardspersonnel records and reports, and all other records necessary to analyze the amount of backpay due under theterms of this Order(c) Post at its facility in SeattleWashington copies ofthe attached notice markedAppendix 36 Copies of thenotice, on forms provided by the Regional Director forRegion 19 after being signed by the Respondents authorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced or covered byany other material(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply36 If this Order is enforced by a judgment of a United States court ofappeals the wordsin the noticereadingPosted by Order of the NationalLaborRelations Board shallreadPostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government69After a trial at which all parties had a chance to introduce evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations ActinApril 1987 when we laid off, or discharged, employeesWilliamsA]Fulwiler,GeorgeTerryMcDougall,Raymond Wirtz and Ron Holman all because they hadparticipated in a strike and picketing activity against usby the Union Painters Local 300 In order to remedythese violations the Board has ordered us to post thisnotice and to live up to the promises we make in itSection 7 of the Act gives employees these rightsTo organizeTo form, join or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protected concerted activitiesWE WILL NOT lay off, discharge or otherwise discriminate against employees for joining, supporting, orassisting Painters Local 300, or any other labor organizationWE WILL NOT in any like or related manner interferewith restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL Offer WilliamAlFulwilerGeorgeTerryMcDougall Raymond Wirtz and Ron Holmanimmediate and full reinstatement to their former jobs atour SeattleWashington facility without any prejudice totheir seniority or other rights and privileges previouslyenjoyed and WE WILL make them whole with interestfor any loss of earnings or other benefits that they suffered because we discharged them on April 10 1987WE WILL remove from our files any references to theunlawful actions, layoffs or discharges we took againstthese employees and WE WILL notify them in writingthatwe have done so and that our actions will not inany way be used against them in the futureDENHOLME & MOHR INC